DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 15 are objected to because of the following informalities:  Claims 5 and 15 require a “second frequency multiplying link” and “second broadband filter” without introducing a “first” of these. It appears that the claims should depend on claims 4 and 14. Appropriate correction is required.

Double Patenting
Claims 12, 13, 14, and 17 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 2-4 and 7, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8-10, 13, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the transmission device" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the transmission device" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the transmission device" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the slide guide" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9 and 19 require “a signal collecting device configured to perform simulation differential digitized processing”.  The metes and bounds of this “processing” cannot be determined.  The claimed “simulation differential digitized processing” is not defined by the claim or specification and is not found to be a term of the art.  The scope of the processing and therefore the “signal collecting device” and the “pre-processing device” which acts upon the result is indefinite.  
Similarly, claims 9 and 19 require “an imaging processing device configured to perform image reconstruction, feature extraction, mode recognition, image enhancement…”  As a first matter due to the wording it is not clear if this language refers to one operation or separate individual ones, and if the latter, if it is intended that the imaging processing device is necessarily configured to perform all of them or not.  
Claims 10 and 20 depend on claims 9 and 19 and are likewise indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-13 and 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rezgui et al. (2015/0369756) in view of Sheen et al. (7,548,185).

Regarding claims 1-3, 12, and 13, Rezgui discloses an inspection device for detecting objects inside shoes (Figs 1-3), comprising: a transmitting antenna (104) configured to radiate a millimeter-wave signal to an under-test object (abstract), and a millimeter-wave transmitting branch (e.g. 203, 201) configured to provide the millimeter-wave signal for the transmitting antenna array; a receiving antenna (104) configured to receive an echo signal of the under-test object, and a millimeter-wave receiving branch (e.g. 204-206) configured to receive the echo signal received by the receiving antenna array; and a slide guide (106), the transmitting antenna and receiving antenna being slidably connected to the slide guide ([0057]). Rezgui discloses an antenna which transmits and receives rather than separate transmission and reception antenna arrays. However Rezgui also discloses that antenna 104 may take any appropriate form ([0057]).  Sheen discloses separate transmitting and receiving arrays respectively comprised of antenna units alternately arranged (Figure 2) for millimeter wave imaging by mechanical scanning, e.g. Column 6, lines 34-37:” The arrays of the present invention are designed to be easily incorporated into the types of linear mechanical scans used in existing microwave and millimeter wave holographic imaging systems.”  It would have been obvious to one of ordinary skill in the art to modify the inspection device of Rezgui to use transmission and reception antenna arrays as disclosed by Sheen as the antenna 104 arranged across the width of the shoe so that the width of the shoe can be scanned without tracks 108 and carriages 107.   
Regarding claim 6, Rezgui discloses the claimed baffle (103; [0056]).
Regarding claim 8, Rezgui discloses the claimed driving device (motor; [0057]).

Regarding claim 10, Rezgui discloses the claimed display ([0103]). 
Regarding claim 11, Rezgui discloses an inspection device for detecting objects inside shoes (Figs 1-3), comprising: a transmitting antenna (104) configured to radiate a millimeter-wave signal to an under-test object (abstract), and a millimeter-wave transmitting branch (e.g. 203, 201) configured to provide the millimeter-wave signal for the transmitting antenna array; a receiving antenna (104) configured to receive an echo signal of the under-test object, and a millimeter-wave receiving branch (e.g. 204-206) configured to receive the echo signal received by the receiving antenna array; and a slide guide (106), the transmitting antenna and receiving antenna being slidably connected to the slide guide via a “transmission device (belt) ([0057]). Rezgui discloses an antenna which transmits and receives rather than separate transmission and reception antenna arrays. However Rezgui also discloses that antenna 104 may take any appropriate form ([0057]).  Sheen discloses separate transmitting and receiving arrays respectively comprised of antenna units alternately arranged (Figure 2) for millimeter wave imaging by mechanical scanning, e.g. Column 6, lines 34-37:” The arrays of the present invention are designed to be easily incorporated into the types of linear mechanical scans used in existing microwave and millimeter wave holographic imaging systems.”  It would have been obvious to one of ordinary skill in the art to modify the inspection device of Rezgui to use transmission and reception antenna 
Regarding claim 16, Rezgui discloses the claimed baffle (103; [0056]).
Regarding claim 18, Rezgui discloses the claimed driving device (motor; [0057]).
Regarding claim 19, as best the scope of the indefinite claim can be determined, Rezgui discloses the claimed signal collecting and processing device to obtain image information of the under test object (208; [0069]).
Regarding claim 20, Rezgui discloses the claimed display ([0103]).
	
Claims 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rezgui in view of Sheen as applied to claim 1 above, and further in view of Liu et al. (CN105510912). 
	Rezgui discloses basic transmitter and receiver architecture (Figure 3) but discloses that any system may be used which forms and measures a detection signal which is a function of the amplitude, frequency and phase of the received signal relative to the source signal ([0068]), but does not disclose the particular arrangement established in claims 4-5 and 14-15.  Liu discloses a millimeter wave imaging system including (Figure 2) a first voltage-controlled oscillator (201), a first frequency multiplying link (205) and a first broadband filter (203) that are as a “transmitting branch” and a second voltage-controlled oscillator (208), a second frequency multiplying link (210), a MMIC frequency mixer (213), a low-noise amplifier (219) and a second broadband filter (210) that are connected in sequence as a “receiving branch”.  
	It would have been obvious to one of ordinary skill in the art to further modify the inspection device of Rezgui to use the commonly known transmitter and receiver .  

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rezgui in view of Sheen as applied to claim 1 above, and further in view of Collins et al. (5,455,590).
Rezgui discloses the claimed frequency ([0090]) but indicates that the power of the radiation “may be less than 1 mW” and therefore does not specifically disclose a power greater than 15 dBm.
Collins et al. discloses a millimeter wave imaging system using mechanically scanned linear antenna arrays and operating in a similar frequency band (6 GHz to 30 GHz) and discloses a output power of 50 mW (i.e. ~17 dBm) in order to penetrate clothing.  It would have been obvious to one of ordinary skill in the art to further modify the inspection device of Rezgui to have an output power greater than 15 dBm for the conventional advantage of increasing radiation penetration with predictable results. Further, it is well-settled that optimizing a result effective variable (e.g. power) is well within the expected ability of a person of ordinary skill in the subject art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art concerns millimeter wave scanning and devices to provide such.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103.  The examiner can normally be reached on M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646